Case 8:20-cv-01773-TPB-CPT Document9 Filed 08/21/20 Page 1 of 1 PagelD 46

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 8:20-CV-1773-T-60CPT

Plaintiff:
DAVID POSCHMANN

vs.

Defendant:
SUNSHINE COZY COTTAGES, LLC

For:

DREW M. LEVITT

4700 N.W. BOCA RATON BLVD
SUITE 302

BOCA RATON, FL 33431

Received by 24 HOUR PROCESS on the 31st day of July, 2020 at 11:54 pm to be served on SUNSHINE COZY COTTAGES,
LLC C/O DARLENE SCHNEIDER, REGISTERED AGENT, 701 GULF BOULEVARD, INDIAN ROCKS, FL 33785.

|, BRETT POKORNY, being duly sworn, depose and say that on the 15th day of August, 2020 at 9:30 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, and COMPLAINT with the date
and hour of service endorsed thereon by me, to: Kris **Refused** C/O DARLENE SCHNEIDER, REGISTERED AGENT as
Person Identified As Being An Employee for SUNSHINE COZY COTTAGES, LLC, at the address of: 701 GULF
BOULEVARD, INDIAN ROCKS, FL 33785, and informed said person of the contents therein, in compliance with state
statutes.

Description of Person Served: Age: 65, Sex: F, Race/Skin Color: Caucasian, Height: 5'5", Weight: 120, Hair: White, Glasses:
N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalties of perjury, | declare that | have read the
foregoing return of service and that the facts stated in it are tue. NOTARY NOT REQUIRED PURSUANT TO F.S. 92.525(2).

/ a '
A nnit™

State of Fhyily County of Pinellas

 

BRETT POKORNY

Subscribed and Sworn to before me on the 20th day of APS 59364
August, 2020 by the affiant who is personally known to
me. 4 HOUR PROCESS

6742 Forest Hill Blvd #300
[urd \ \ ad West Palm Beach, FL 33413
NOTARY PUBLIC VY (561) 705-2378
Ohi, DONALD W, SEWARD
JF Gy Veh MY COMMISSION # GG 05450
PDs! EXPIRES: February 16, 2021

ESERON Bonded Thu Hoary Public Underwriters
aa Ge RaRAETETAUGA © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.0n

pom re}

 
    
    

Our Job Serial Number: JEG-2020000716
Ref: SUNSHINE COZY COTTAGES, LLC

  

    
 

  
  

 
